Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 7, 15 and 16 have been amended. Claims 1 – 20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain (Pub 20150028075) in view of Oginski et al (Pub 20160102802).

Regarding claims 1 and 15, Khatchatrain discloses navigation system for use in a vehicle 
comprising a fastening device for an adjustable accessory in a motor vehicle, the fastening device comprising: 
a pivoting arm configured to be located in a region of a dashboard on the motor vehicle and rotatable about a fixed first axis, (see 61 fig 4 which pivots in all directions via ball 65); 
and a holder for holding the accessory and arranged on a free end of the pivoting arm, wherein the accessory is movable into different positions relative to an operator of the motor vehicle, and wherein the holder is rotatable about a second axis provided on the pivoting arm, and both the pivoting arm and the holder are lockable on the first and second axes in a plurality of latched positions, (see holder 71 fig 4 which is movable and
lockable in a moved to position Para. [0032]; hold 71 in addition to its movement with respect to arm 61 may also move in different angles directions perspectives with respect to holder axis based on ball 65 adjustments).
	Khatchatrain does not explicitly disclose wherein each of the first and second axes are defined by two superimposed sliding rings comprising a lower sliding ring and an upper sliding ring provided on sliding surface which face on another with interlocking projections and recesses. 
	In a similar field of endeavor, Oginski discloses a mounting apparatus comprising a rotatable connection with rotational angle limitation comprising wherein each of the first and second axes are defined by two superimposed sliding rings comprising a lower sliding ring and an upper sliding ring provided on sliding surface which face on another with interlocking projections and recesses, (element 40 and 50 fig 1 Para. [0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain by incorporating the teachings of Oginski for the common purpose of allowing a mounting apparatus to turn and adjust to a desired setting and according to a user’s preference. 

	Regarding claim 2, Khatchatrain discloses wherein the accessory comprises a display screen, (see phone with a screen fig 3). 
Regarding claim 3, Khatchatrain discloses the fastening device according to claim 2, wherein the display screen is an info screen, (see phone fig 3). 
Regarding claim 4, Khatchatrain discloses the fastening device according to claim 1, wherein the first and second axes are arranged parallel to one another, (see axis of holder being parallel to arm fig 4). 
Regarding claim 5, Khatchatrain disclose the fastening device according to claim 4, wherein the first and second axes are arranged approximately vertically, (see moving 71 to different positions with respect to vertical axes as well as ball 65 of fig 4). 
Regarding claim 6, Khatchatrain the fastening device according to claim 1, wherein the fixed first axis, about which the pivoting arm is rotatable, is fastened to the dashboard of the motor vehicle, (see axis of ball 65 is fasten to a dashboard fig 3 through clamping arms 43 and 45).

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Oginski in view of Floersch et al (U.S. 9,968,188).

Regarding claim 7, the combination discloses an arm and a holder per claim 
1. However, wherein the first axis of the pivoting arm has the two superimposed sliding rings, the lower sliding ring thereof being connected to the dashboard and the upper sliding ring thereof being connected to the pivoting arm, wherein the two sliding rings are provided on the sliding surfaces which face one another with interlocking projections and recesses, wherein each engagement of the projections in the recesses defines a latching position, and wherein the projections and recesses are provided in the peripheral direction with lead-in chamfers so that the pivoting arm is rotatable in a stepped manner from one latching position into the next latching position by overcoming a resistance is not disclosed. 
In a similar field of endeavor, Floresch discloses locking base for tablet stand comprising 
wherein the first axis of the pivoting arm has two superimposed sliding rings, the lower sliding ring thereof being connected to the dashboard and the upper sliding ring thereof being connected to the pivoting arm, wherein the two sliding rings are provided on the sliding surfaces which face one another with interlocking projections and recesses, wherein each engagement of the projections in the recesses defines a latching position, and wherein the projections and recesses are provided in the peripheral direction with lead-in chamfers so that the pivoting arm is rotatable in a stepped manner from one latching position into the next latching position by overcoming a resistance, (lower ring 40 fig 5 connected to base 30 which may mount to any structure such as dashboard; upper ring 50 fig 5 which connected to pivoting arm 12 via plate 60 figs 3-5; also see fig 16 for a ring with different lockable stepped positions using protrusions, recesses, and lead in chamfer regions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain and Oginski  by incorporating Floresch for the common purpose of providing additional mounting mobility with respect to the user. 

Regarding claim 16, the combination discloses an arm and a holder per claim 
1. 
However, wherein each of the first and second axes are defined by two superimposed sliding rings comprising a lower sliding ring and an upper sliding ring provided on sliding surface which face on another with interlocking projections and recesses is not disclosed. 
	In a similar field of endeavor, Oginski discloses a mounting apparatus comprising a rotatable connection with rotational angle limitation comprising wherein each of the first and second axes are defined by two superimposed sliding rings comprising a lower sliding ring and an upper sliding ring provided on sliding surface which face on another with interlocking projections and recesses, (element 40 and 50 fig 1 Para. [0080]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain by incorporating the teachings of Oginski for the common purpose of allowing a mounting apparatus to turn and adjust to a desired setting and according to a user’s preference. 
The combination does not disclose wherein the first axis of the pivoting arm has the two superimposed sliding rings, the lower sliding ring thereof being connected to the dashboard and the upper sliding ring thereof being connected to the pivoting arm, wherein the two sliding rings are provided on the sliding surfaces which face one another with interlocking projections and recesses, wherein each engagement of the projections in the recesses defines a latching position, and wherein the projections and recesses are provided in the peripheral direction with lead-in chamfers so that the pivoting arm is rotatable in a stepped manner from one latching position into the next latching position by overcoming a resistance.
In a similar field of endeavor, Floresch discloses locking base for tablet stand comprising 
wherein the first axis of the pivoting arm has two superimposed sliding rings, the lower sliding ring thereof being connected to the dashboard and the upper sliding ring thereof being connected to the pivoting arm, wherein the two sliding rings are provided on the sliding surfaces which face one another with interlocking projections and recesses, wherein each engagement of the projections in the recesses defines a latching position, and wherein the projections and recesses are provided in the peripheral direction with lead-in chamfers so that the pivoting arm is rotatable in a stepped manner from one latching position into the next latching position by overcoming a resistance, (lower ring 40 fig 5 connected to base 30 which may mount to any structure such as dashboard; upper ring 50 fig 5 which connected to pivoting arm 12 via plate 60 figs 3-5; also see fig 16 for a ring with different lockable stepped positions using protrusions, recesses, and lead in chamfer regions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain and Oginski  by incorporating Floresch for the common purpose of providing additional mounting mobility with respect to the user. 

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Oginski in view of Floersch in view of Fan (Pub 20160096485).
Regarding claim 8 and 17, the combination discloses an arm and a holder per claim 1. However, further comprising a support pin connected to the dashboard and arranged in the center of the axis of the pivoting arm, wherein the support pin protrudes upwardly through both sliding rings and at its upper end has a widened head, and a compression spring which pushes the upper sliding ring against the lower sliding ring is arranged between the pin head and the upper face of the upper sliding ring and wherein the compressing spring is configured as a coil spring is not disclosed.
In a similar field of endeavor, Fan discloses clamping apparatus with auxiliary mirror comprising further comprising a support pin connected to the dashboard and arranged in the center of the axis of the pivoting arm, wherein the support pin protrudes upwardly through both sliding rings and at its upper end has a widened head, and a compression spring which pushes the upper sliding ring against the lower sliding ring is arranged between the pin head and the upper face of the upper sliding ring wherein the compression spring is configured as a coil spring, (see support pin 14 fig 6, the pin protrudes upward through two sliding rings 571 and 572 that are pushed closer together by spring 573; see coil spring 573 fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain in view of Oginski in view of Floersch by incorporating the teachings of Fan for the common purpose of adjusting a mounting apparatus to different positions/angles.

Regarding claim 9, the combination discloses an arm and a holder, see claim 1. However, a spring is not disclosed. 
In a similar field of endeavor, Fan discloses wherein the compression spring is configured as a coil spring, (see coil spring 573 fig 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain in view of Oginski in view of Floersch by incorporating the teachings of Fan for the common purpose of adjusting a mounting apparatus to different positions/angles.


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Oginski in view of Floersch in view of Fan in view of Mootz et al (Pub 20050196163).
Regarding claims 10 and 18, the combination discloses a ball joint, see 65 fig 4. 
However, further comprising a disc-shaped pressure ring which transmits the spring force of the coil spring uniformly to the upper sliding ring arranged between the lower end of the coil spring and the upper face of the upper sliding ring is not disclosed.
In a similar field of endeavor, Mootz discloses self-leveling camera support apparatus 
comprising further comprising a disc-shaped pressure ring which transmits the spring force of the coil spring uniformly to the upper sliding ring arranged between the lower end of the coil spring and the upper face of the upper sliding ring, (see disc-shaped pressure ring 76 fig 3 to apply pressure using spring 67 to upper and lower rings 53 and 48 respectively). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain, Oginski, Floersch, and Fan by incorporating the teachings of Mootz for the common purpose of adding a dampening effect to a mounting apparatus to stabilize movement of a mounted device.    

Claims 11 -13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Oginski in view of Floersch in view of Fan in view of Mootz in view of Jacobsson et al (Pub 20160357091).
Regarding claims 11 and 19, the combination discloses a mounting apparatus, see fig 4. 
However, wherein the support pin at its lower end has a bayonet closure for connecting to the dashboard is not disclosed. 
In a similar field of endeavor, Jacobsson discloses fastening device for an adjustable 
accessory comprising wherein the support pin at its lower end has a bayonet closure for connecting to the dashboard, (Para. 0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain, Oginski, Floersch, and Fan and Mootz by incorporating the teachings of Jacobsson for the common purpose of attaching a mounting apparatus to a vehicle surface.

Regarding claim 12, the combination discloses wherein the axis of the holder is constructed in the same manner as the axis of the pivoting arm, (see axis of holder and arm 71 and 61 respectively fig 4). However, a pin is not disclosed. 
In a similar field of endeavor, Fan discloses a support pin which bears the axis of the holder is connected to the free end of the pivoting arm, (pin 14 fig 5 connected to a free end of a pivoting arm 3 fig 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain, Oginski, and Floersch by incorporating the teachings of Fan for the common purpose of adjusting a mounting apparatus to different positions/angles.

Regarding claim 13, the combination discloses a holder and an arm per claim 1. 
However, a stop device for limiting the pivoting angles both of the pivoting arm relative to the dashboard and of the holder relative to the pivoting arm is not disclosed. 
In a similar field of endeavor, Floersch discloses a stop device for limiting the pivoting 
angles both of the pivoting arm relative to the dashboard and of the holder relative to the pivoting arm, (see stop lock 45 fig 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain and Oginski by incorporating the teachings of Floersch for the common purpose of maintaining a fixed positioning of a mounted device in addition to preventing connecting wires from getting damaged. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Oginski in view of Floersch in view of Fan in view of Mootz in view of Jacobsson et al in view of Iwaya (Pub 20040247150).
Regarding claim 14, the combination discloses a holder and an arm per claim 1. 
However, wherein the stop device comprises a stop pin provided on at least one of the two sliding surfaces of the sliding rings which face one another, and two stops cooperating with the stop pin are provided on the sliding surface of the other sliding ring, the spacing thereof from one another fixing the maximum pivoting angle of the two sliding rings relative to one another.
In a similar field of endeavor, Iwaya discloses wherein the stop device comprises a stop 
pin provided on at least one of the two sliding surfaces of the sliding rings which face one another, and two stops cooperating with the stop pin are provided on the sliding surface of the other sliding ring, the spacing thereof from one another fixing the maximum pivoting angle of the two sliding rings relative to one another, (see stop pins 150 and two stops cooperating with stop pin 190a, 190b, 190c fig 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain, Oginski,  Floersch, Fan, Mootz, Jacobsson by incorporating the teachings of Iwaya for the common purpose of rigidly mounting apparatus to a vehicle surface. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrain in view of Ogniski in view of Floersch in view of Iwaya.

Regarding claim 20, the combination discloses a holder and an arm per claim 1. 
However, a stop device for limiting the pivoting angles both of the pivoting arm relative to the dashboard and of the holder relative to the pivoting arm is not disclosed. 
In a similar field of endeavor, Floersch discloses a stop device for limiting the pivoting 
angles both of the pivoting arm relative to the dashboard and of the holder relative to the pivoting arm, (see stop lock 45 fig 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain and Oginski by incorporating the teachings of Floersch for the common purpose of maintaining a fixed positioning of a mounted device in addition to preventing connecting wires from getting damaged. 
However, a stop pin and two stops cooperating with the stop pin is not disclosed by the combination thus far. 
In a similar field of endeavor, Iwaya discloses wherein the stop device comprises a stop 
pin provided on at least one of the two sliding surfaces of the sliding rings which face one another, and two stops cooperating with the stop pin are provided on the sliding surface of the other sliding ring, the spacing thereof from one another fixing the maximum pivoting angle of the two sliding rings relative to one another, (see stop pins 150 and two stops cooperating with stop pin 190a, 190b, 190c fig 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Khatchatrain, Oginski, Floersch for the common purpose of rigidly mounting apparatus to a vehicle surface. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                               


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422